DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 05/21/2021.
Claims 1-2 are pending of which claims 1 and 2 are the base independent claims.

Response to Arguments
Applicant's arguments filed 05/21/2021have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant alleged that the combined system of “Yung’042 and Lee’071”fails to show or merely suggest “if the SIB is stored and invalid and is indicated as not broadcast, acquire the SIB by sending a system information acquisition request” as recited by applicant on page “ 6-7 of 9”.
In response, the examiner respectfully disagrees because in this case, the combined system of  “Yung’042 and Lee’071” explicitly teaches the above limitation.
Yung’042 teaches  if the SIB is stored(see para.83, which discusses the UE may verify whether the stored system information remains valid  and if there is a change in value of the legacy systeminforvalueTAG in SystemInformationBlockType 1, see table 1)  and invalid(see para.83, which discusses UE may consider the associated stored system information in the specific category invalid, see para.84-86).


    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

see fig.10, para.0120-0121, which discusses UE may determine whether one or more essential SIBs are not broadcast in a cell), acquiring the SIB by sending a system information acquisition request(see fig.10, see para.0121, which discusses when it is determined that one or more essential are not broadcast in the cell, the UE may transmit a first system information request to the RAN, see fig.12, at least 1250-1260, see fig.16).

Regarding claim 2, the same argument as claim 1 is also applied to claim 2 since claim 2 recited similar features as claim 1.
In response to applicant's argument that there is no suggestion to combine the references (see page 7 of 9), the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the suggestion to combine the references was shown in the background of the secondary references.
before the effective filling date of the claimed invention to modify the system of Yung’042 to include “is indicated as not broadcast, acquiring the SIB by sending a system information acquisition request” as taught Lee’071, since Lee’071 stated in para.0008+ that such a modification would provide an efficient system that acquires system information that efficiently utilizes radio resources.
In response to applicant's argument that the references are not combinable (see page 7-8 of 9), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In view of the above, it is clear the previously cited prior arts still disclose the applicant claim invention as set detailed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yung (WO 2017/074042) and in view of Lee et al (US 2019/0150071) claiming benefit to and fully-supported by prosionally-filed application number No. 62/334,418 filed on May 10, 2016, No. 62/334,427 filed on May 10, 2016, No. 62/334,443 filed on May 10, 2016.

Regarding claim 1 and 2, Yung’042 discloses a method performed by a user equipment(UE) (see fig.8, UE 900, which shows UE 900 with transceiver for receiving and processor for processing) comprising:
receiving a change indication for a system information block (SIB) from system information which is broadcast periodically(see fig.6, change notification over BCCH, see fig.7, S100, see para.82, which discusses the network may broadcast indication of system information change per system information category);
if the change indication is different from a stored value of the SIB(see para.83, which discusses the UE may verify whether the stored system information remains valid  and if there is a change in value of the legacy systeminforvalueTAG in SystemInformationBlockType 1, see table 1), considering the SIB as invalid (see para.83, which discusses UE may consider the associated stored system information in the specific category invalid, see para.84-86);
if the SIB is stored(see para.83, which discusses the UE may verify whether the stored system information remains valid  and if there is a change in value of the legacy systeminforvalueTAG in SystemInformationBlockType 1, see table 1)  and invalid(see para.83, which discusses UE may consider the associated stored system information in the specific category invalid, see para.84-86); and
if the SIB is stored(see para.83, which discusses the UE may verify whether the stored system information remains valid  and if there is a change in value of the legacy systeminforvalueTAG in SystemInformationBlockType 1, see table 1) and invalid(see para.83, which discusses UE may consider the associated stored system information in the specific category invalid, see para.84-86) and is broadcast (see para.82, see fig.6, which shows BCCH), acquiring the SIB from a corresponding system information window (S 1-window) (see fig.6, see 53-54, which discusses the UE acquires the new system information from the start of next modification period/window, see fig.7, s120, see table 1, UE acquires the SI message that change when value is different).
As discussed above, although Yung’042 discloses receives system information block and determines whether valid or invalid (see para.82-85, table 1), Yung’042 does not explicitly show the use of “is indicated as not broadcast, acquiring the SIB by sending a system information acquisition request” as required by present claimed invention.  However, including “is indicated as not broadcast, acquiring the SIB by sending a system information acquisition request” would have been obvious to one having ordinary skill in the art as evidenced by Lee’071.  
In particular, in the same field of endeavor, Lee’071 teaches the use of is indicated as not broadcast(see fig.10, para.0120-0121, which discusses UE may determine whether one or more essential SIBs are not broadcast in a cell), acquiring the SIB by sending a system information acquisition request(see fig.10, see para.0121, which discusses when it is determined that one or more essential are not broadcast in the cell, the UE may transmit a first system information request to the RAN, see fig.12, at least 1250-1260, see fig.16).
before the effective filling date of the claimed invention to modify the system of Yung’042 to include “is indicated as not broadcast, acquiring the SIB by sending a system information acquisition request” as taught Lee’071, since Lee’071 stated in para.0008+ that such a modification would provide an efficient system that acquires system information that efficiently utilizes radio resources.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474